Citation Nr: 9915183	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-29 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a post-traumatic stress disorder (PTSD), prior to 
June 1, 1999.

2.  Whether the reduction in the evaluation for PTSD from 10 
percent to noncompensably (0 percent) disabling, effective 
June 1, 1999, was correct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to March 
1972, including service in the Republic of Vietnam from July 
1967 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection for PTSD and 
assigned a rating of 10 percent for this disorder effective 
from January 25, 1996.  By a rating dated in February 1999, 
the RO reduced the rating for PTSD from 10 percent to 
noncompensable (0 percent), effective from June 1, 1999.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  In this case, the RO has provided a 
staged rating for discrete intervals during the pendency of 
the appeal.


REMAND

The veteran sent written notification to the RO in October 
1997, wherein he expressed his desire to attend a video 
conference hearing before a Member of the Board.  The 
veteran's request for a video conference hearing was 
reiterated by his representative in a March 1999 written 
statement.  The April 1999 certification of appeal notes that 
the veteran requested a video conference hearing.

However, there is no documentation in the claims file 
indicating that a video conference hearing was scheduled for 
the veteran.  Accordingly, this case is remanded for the 
following:

The RO must schedule the veteran for a 
video conference hearing, and provide the 
veteran and his representative with 
written notification as to the date, 
time, and location of said hearing.  

Once the veteran has been scheduled for a video conference 
hearing and his representative has had an opportunity to 
review the claims file in preparation for the hearing, the 
claims file should be returned to the Board.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


